


110 HR 5125 IH: To amend title XVIII of the Social Security Act to

U.S. House of Representatives
2008-01-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5125
		IN THE HOUSE OF REPRESENTATIVES
		
			January 23, 2008
			Mr. Israel (for
			 himself and Mr. Bishop of New York)
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means, and in addition to the Committee on
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend title XVIII of the Social Security Act to
		  provide for a Medicare Advantage benchmark adjustment for certain local areas
		  with VA medical centers and for certain contiguous areas.
	
	
		1.Medicare Advantage benchmark
			 adjustment for certain local areas with VA medical centers and for certain
			 contiguous areasSection
			 1853(k) of the Social Security Act (42 U.S.C. 1395w–23(k)) is amended—
			(1)in paragraph (1),
			 in the matter preceding subparagraph (A), by striking paragraph
			 (2) and inserting “paragraphs (2) and (4)”; and
			(2)by adding at the end the following new paragraph:
				
					(4)Adjustment for
				certain MA local areas with VA medical centers and for certain contiguous
				areas
						(A)In
				generalIn applying paragraph
				(1) for plan year 2009 and subsequent plan years, in the case of a targeted MA
				local area described in subparagraph (B) that is contiguous to one MA local
				area described in subparagraph (C), if the applicable amounts determined under
				such paragraph for such areas for a year are not equal, the applicable amount
				determined under such paragraph for each of such areas for the year shall be
				deemed to be the greater of such amounts.
						(B)Targeted MA local
				areaFor purposes of subparagraph (A), a targeted MA local area
				is a county—
							(i)that has within
				its boundaries a facility that is an academic medical center of the Department
				of Veterans Affairs; and
							(ii)for which the
				payment amount under this section for each of 2004, 2005, and 2007 was
				determined using the amount specified under subsection (c)(1)(D) for such area
				for such year.
							(C)Contiguous MA
				local areaFor purposes of subparagraph (A), an MA local area
				described in this subparagraph is a county that—
							(i)does not have
				within its boundaries a facility described in subparagraph (B)(i); and
							(ii)meets the
				criteria described in subparagraph
				(B)(ii).
							.
			
